          Case 3:19-mj-01708-RMS Document 15 Filed 02/05/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,                         :             CASE NO. 3:19-mj-1708 (RMS)
                                                   :
                   Plaintiff,                      :
                                                   :
                   v.                              :             PROTECTIVE ORDER
                                                   :
 AMHED ELSHAZLY                                    :
                                                   :
                   Defendant.                      :
                                                   :


        WHEREAS, the government will provide information and material to the defendant in the

course of this case (“Discovery Information”), which may include interviews, reports, audio

recordings, video recordings, photographs, writings, any actual or cover name, identifier, or online

account name used by any FBI confidential human sources, online covert employee or any

undercover employee, or other discovery materials relating to the case;

        AND WHEREAS, the parties agree that the government has a compelling interest in

preventing the Discovery Information from being disclosed to anyone not a party to these judicial

proceedings, subject to the exceptions detailed herein, because such material may include

information relevant to ongoing investigations and prosecutions, and such material may implicate

the privacy interests of the defendant and third parties;

        AND WHEREAS, the parties further agree that the Court has the authority under Fed. R.

Crim. P. 16(d)(1) and 26.2 to grant appropriate relief to the parties where required in the interests

of justice;

        IT IS HEREBY STIPULATED that:

    1. Discovery Information shall not be disseminated by the defendant, or his counsel of record,

        to any individuals, organizations, or other entities, other than: (i) members of the defense
           Case 3:19-mj-01708-RMS Document 15 Filed 02/05/20 Page 2 of 6



       team (co-counsel, paralegals, investigators, translators, litigation-support personnel, the

       defendant (subject to paragraph 4, below), appellate and post-conviction counsel, and other

       defense staff); (ii) experts retained to assist in the preparation of the defense; and (iii) with

       respect to any individuals, organizations, or other entities not covered in subsections (i)

       and (ii) of this paragraph, with the express concurrence of the government. 1

   2. No Discovery Information shall be disseminated to any member of the defense team or

       appellate or post-conviction counsel (including defense-retained expert witnesses), unless

       that person first signs the attached Acknowledgment. See Attachment A (an agreement to

       comply with the terms of this Protective Order). The signed Acknowledgment shall be

       retained by the counsel of record and shall be made available to the Court upon request,

       and to the government upon reasonable request. The substitution, departure, or removal of

       counsel for the defendant, or anyone associated with the defense team, for any reason, shall

       not release that person from the provisions of this Protective Order, or the

       Acknowledgement executed in connection with this Protective Order.

   3. Defense counsel shall advise any person to whom the Discovery Information is disclosed

       in accordance with this Protective Order that further disclosure, or dissemination, is

       prohibited without the defense counsel’s express consent, and any disclosure, or

       dissemination, must comply with the terms of this Protective Order.                Each of the

       individuals to whom disclosure is made pursuant to this provision shall be provided a copy

       of this Protective Order.



       1
         “Disseminated” means to have provided, showed, or described to another individual any
Discovery Information, including parts thereof, quotations, excerpts, and summaries derived
therefrom.
                                                2
     Case 3:19-mj-01708-RMS Document 15 Filed 02/05/20 Page 3 of 6



4. If the defendant and/or defense counsel wishes to disclose any portion of the discovery

   material or any copies, notes, transcripts, documents or other information derived or

   prepared from the discovery material to any individual to whom disclosure is not

   authorized by this order, defense counsel must make advance notice to the government. If

   the government disputes the request for disclosure, defense counsel may apply to the Court

   to make such disclosure. Any such application must be given sufficiently in advance of

   the contemplated application so as to permit briefing and argument on the propriety of such

   disclosure.

 5. Discovery Information shall not be given to the defendant to maintain. The defendant

     shall be permitted to make notes of the content of the Discovery Information, but he shall

     not disperse such notes, or the contents thereof, to anyone other than individuals

     authorized to review Discovery Information in accordance with this Protective Order.

     The defendant must store any such notes, and any other information derived from the

     discovery produced in this case, in a secure area of the prison facility outside of his cell.

     The defendant must review any information arising from the discovery produced in this

     case in a secure location or with defense counsel.

6. Defense counsel shall use and store all Discovery Information, and any copies thereof, in

   a secure place at all times, including offices of any member of the defense team, the

   attorney-client meeting spaces within the jail, and during court proceedings. And the

   defense counsel must keep a record of any copies and make that record available to the

   Court on request, or the government on reasonable request.

7. Discovery Information that is the property of the government at the time of dissemination

   remains the property of the government notwithstanding the dissemination.              At the
                                       3
     Case 3:19-mj-01708-RMS Document 15 Filed 02/05/20 Page 4 of 6



   conclusion of this case, all Discovery Information that is the property of the government

   shall be returned to the government, or destroyed with the consent of the government. The

   conclusion of the case shall be when the judgment of conviction (or other case-concluding

   judgment) becomes final (such finality to be determined in consistent fashion as with

   respect to 28 U.S.C. § 2255(f)(1)).

8. Nothing in this Protective Order shall preclude the government, or the defendant, from

   seeking additional protective orders pursuant to Rule 16(d), or other rules or statutes, as to

   particular items of discovery. This Protective Order is entered without prejudice to either

   party’s right to seek a revision of the Order by appropriate motion to the Court.



SO STIPULATED.

                                         JOHN H. DURHAM
                                         United States Attorney

                                         /s/ Douglas P. Morabito

                                         DOUGLAS P. MORABITO (ct20962)
                                         Assistant United States Attorney
                                         Connecticut Financial Center
                                         157 Church Street
                                         25th Floor
                                         New Haven, CT 06510
                                         Office: (203) 821-3700
                                         Fax: (203) 773- 5376
                                         doug.morabito@usdoj.gov

                                         JUSTIN SHER (D.C. 974235)
                                         Trial Attorney
                                         National Security Division
                                         United States Department of Justice
                                         950 Pennsylvania Avenue, NW
                                         Washington, D.C. 20004
                                         Office: (202) 353-3909
                                         justin.sher@usdoj.gov
                                             4
    Case 3:19-mj-01708-RMS Document 15 Filed 02/05/20 Page 5 of 6




                               THE DEFENDANT,
                               Ahmed Elshazly

                               /s/ James P. Maguire

                               James P. Maguire
                               Assistant Federal Defender
                               Federal Defender Office
                               265 Church Street, Suite 702
                               New Haven, CT 06510
                               Phone: 203-654-3034
                               Fax: 203-498-4207
                               http://ct.fd.org
                               James_Maguire@fd.org




SO ORDERED.


DATED: _______________         _______________________________
                               HON. ROBERT M. SPECTOR
                               UNITED STATES MAGISTRATE JUDGE




                                  5
         Case 3:19-mj-01708-RMS Document 15 Filed 02/05/20 Page 6 of 6



                                          APPENDIX A

                                    ACKNOWLEDGMENT

       The undersigned hereby acknowledges that he/she has read the Protective Order entered

in the United States District Court for the District of Connecticut in the case United States v.

Ahmed Elshazly, Criminal No. 3:19-MJ-1708(RMS). The undersigned individual understands

the terms of the Protective Order and agrees to be bound by each of those terms. Specifically,

and without limitation, the undersigned individual agrees not to use, or disclose, any information

or material made available to him or her other than in strict compliance with the Protective

Order. The undersigned individual acknowledges that his or her duties under the Protective

Order shall survive the termination of this case and the terms permanently remain binding on the

individual. The individual’s failure to comply with the terms of the Protective Order may result

in the imposition of sanctions by the Court.


DATED: ___________________                            BY:

                                                      ______________________________
                                                      (type or print name)


                                                      SIGNED:

                                                      ______________________________
